356 S.W.3d 339 (2011)
Vicki A. FLANIGAN, Respondent,
v.
David W. FLANIGAN, Appellant.
No. ED 95283.
Missouri Court of Appeals, Eastern District, Division One.
November 15, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 22, 2011.
Application for Transfer Denied January 31, 2012.
Lawrence G. Gillespie, St. Louis, MO, for appellant.
Byron Cohen, St. Louis, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
David W. Flanigan appeals from the trial court's judgment dissolving his marriage to Vicki A. Flanigan (Wife). He challenges the trial court's order awarding to Wife $2,000 per month for modifiable maintenance. We have reviewed the briefs of the parties and the record on appeal, and we conclude the trial court did not abuse its discretion in determining the amount of the maintenance award. Atchley v. Atchley, 334 S.W.3d 709, 712 (Mo. App. E.D.2011). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2011).